UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-6956


DANIEL ERIC COBBLE,

                     Petitioner - Appellant,

              v.

U.S. GOVERNMENT,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-hc-02203-FL)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Eric Cobble, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daniel Eric Cobble appeals the district court’s order denying his petition for a writ

of error coram nobis.    We have reviewed the record and find no reversible error.

Accordingly, we deny Cobble’s pending motions and affirm for the reasons stated by the

district court. Cobble v. U.S. Gov’t, No. 5:17-hc-02203-FL (E.D.N.C. June 5, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2